Exhibit 10.2 Labor Contract This labor contract is based on the People’s Republic China’s labor law and labor contract law and other related laws and regulations. Employer: China Ginseng Holdings Inc Employer’s address: 1208A Jiyu Bldg. 1420 Jie Fang Da Road, Changchun City, Jilin, China Legal Representative: Liu Chang Zhen Employee: Liu, Changzhen Gender: M Employee’s ID Number: 220512195508150039 Employee’s address:23-6 Hongqi St, Chaoyang District, Changchun City, Jilin, China I. Contract Period & Probation Period Both parties agree to choose (1) for the employment terms: 1. Fixed contract period: From Jan 1, 2011 to Jan 1 2014 2.
